Case 8:20-cr-00058-VMC-JSS Document 14 Filed 06/29/20 Page 1 of 1 PagelD 90

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
IN RE: SEALED PROCEEDINGS

CASE NO. 8:20-cr-58-T-33JSS

ORDER
THIS CAUSE having come on for consideration upon the motion of
the government to seal the Government's Jn Camera Motion to Seal, Notice of
Pendency of Related Cases, and any forthcoming Order(s) on the Motion to
Seal for a period of 120 days.
It is hereby ORDERED that the Motion, Notice, and Order be a

SEALED for a period of 120 days, or until further Order of this Court.

  

ow
DONE AND ORDERED this a day of June, 2020.

Veni. Heron

VIRGINIA M. HERNANDEZ COVINGTON
UNITED STATES DISTRICT COURT JUDGE

 

 

cc: AUSA Jay G. Trezevant
